NO. 12-08-00114-CR
NO. 12-08-00115-CR
 
IN THE COURT OF APPEALS
 
TWELFTH COURT OF APPEALS
DISTRICT
 
TYLER, TEXAS
 
 
NATHANIEL
HOWARD, III.,         §          APPEALS FROM THE 7TH
APPELLANT
 
V.        §          JUDICIAL
DISTRICT COURT OF
 
THE
STATE OF TEXAS,
APPELLEE   §          SMITH
COUNTY, TEXAS
 


















 
 

MEMORANDUM OPINION
PER
CURIAM
            These appeals are being dismissed for want of
jurisdiction.  Appellant was convicted of
aggravated kidnapping and aggravated sexual assault in two separate cause numbers,
and punishment in both was imposed in open court on January 31, 2008.  Consequently, Appellant’s notices of appeal
were due on March 3, 2008.  See Tex. R. App. P. 26.2(a)(2).  However, Appellant filed his notices of
appeal on March 12, 2008.  Therefore,
Appellant’s notices of appeal are untimely, which leaves us without
jurisdiction over the appeals.   
            On March 14, 2008, this court notified Appellant that
there was no notice of appeal filed in either cause number within the time
allowed by Rule 26.2 and no timely motion for an extension of time to file
either notice of appeal as permitted by Texas Rule of Appellate Procedure 26.3.
Appellant was further notified that the appeals would be dismissed unless the
information received in the appeals was amended, on or before March 24, 2008,
to show the jurisdiction of this court. 
Appellant has neither shown the jurisdiction of this court or otherwise
responded to its March 14, 2008 notice. 

 




            This court has no authority to allow the late filing of a
notice of appeal except as provided by Rule 26.3 .  See Slaton v. State, 981 S.W.2d
208, 210 (Tex. Crim. App. 1998) (per curiam); Olivo v. State, 918
S.W.2d 519, 523 (Tex. Crim. App. 1996). 
Accordingly, the appeals are dismissed for want of jurisdiction.

Opinion
delivered March 31, 2008.
Panel
consisted of Worthen, C.J., Griffith, J., and Hoyle, J.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
(DO NOT PUBLISH)